Case 19-10872-KG   Doc 321   Filed 08/01/19   Page 1 of 10
                                                        Case 19-10872-KG          Doc 321      Filed 08/01/19      Page 2 of 10




Fuse LLC, et al.                                                                                                                                                    Case No. 19-10872 (KG)
Monthly Operating Report                                        Notes Regarding The Debtors' Monthly Operating Reports                               Reporting Period: 06/01/19 - 06/30/19


           Basis of Presentation. The financial statements and information contained herein are unaudited and preliminary. The information furnished in this MOR uses the
           company's normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from their books and records that were available
           at the time of preparation. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist. Notwithstanding any
           such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update the MOR. The Confirmation Order was
           entered on June 18, 2019. The reporting period is through June 30, 2019 to accurately reflect quarterly disbursement information.

           Limitations. The Debtors are filing their consolidated Monthly Operating Report (the “MOR”) solely for purposes of complying with the monthly operating
           requirements applicable in the Debtors Chapter 11 cases. The MOR should not be relied upon by any persons for information relating to current or future financial
           conditions, events, or performance of any of the Debtors or their affiliates.

           Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-bankruptcy law or in
           lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the claims
           against or equity interests in the Debtors should evaluate this financial information in light of the purposes for which it was prepared. The Debtors are not liable for
           and undertake no responsibility to indicate variations from securities laws or for any evaluations of the Debtors based on this financial information or any other
           information.

           Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate. Nothing contained in this
           MOR shall constitute a waiver of any of the Debtors rights or an admission with respect to their Chapter 11 cases.

           Intercompany Activity. As set forth more fully in the Debtors Cash Management Motion, in the ordinary course of business, the Debtors maintain business
           relationships among each other, which results in intercompany receivables and payables (the “Intercompany Claims”) arising from intercompany transactions (the
           “Intercompany Transactions”). The Debtors have attempted to identify all Intercompany Claims related to postpetition Intercompany Transactions, however many of
           the transactions do not involve any transfer of cash and may be difficult to identify. As such, certain errors may exist and adjustments in future reporting may be
           necessary.

           Liabilities Subject to Compromise. Any amount classified as liabilities subject to compromise are estimates and are subject to future changes and adjustments.




                                                                                                                                                                                      Page 2 of 10
                                                       Case 19-10872-KG               Doc 321      Filed 08/01/19        Page 3 of 10




 Fuse LLC, et al.                                                                                                                                                  Case No. 19-10872 (KG)
                                                                                                    1
 Monthly Operating Report                                               Statement of Operations                                                     Reporting Period: 06/01/19 - 06/30/19



 $'s in Thousands                              Fuse, LLC      JAAM Productions,        SCN Distributions,      FM Networks,        Fuse Media,       Fuse Media,          Consolidated
                                                                    LLC                       LLC                  LLC                 LLC               Inc.

 Net Revenues                                      5,717.9                      0.0                     0.0             1,453.4               0.0              0.0               7,171.3

  Personnel                                       (1,308.0)                    0.0                      0.0               (18.1)              0.0              0.0               (1,326.1)
  Programming                                       (675.8)                 (969.0)                (1,055.7)              (98.8)             (4.3)          (117.5)              (2,921.1)
  Restructuring
Restructuring   Expenses2
              Expenses                            (2,392.5)                    0.0                      0.0                 0.0               0.0              0.0               (2,392.5)
  Other Operating Expenses                        (3,056.2)                    0.0                      0.0               (98.8)            (49.1)        (1,857.1)              (5,061.2)
  Total Operating Expenses                        (7,432.5)                 (969.0)                (1,055.7)             (215.7)            (53.4)        (1,974.7)             (11,700.9)

 Net Ordinary Income                              (1,714.6)                 (969.0)                (1,055.7)            1,237.7             (53.4)        (1,974.7)              (4,529.6)

 Interest and Fees                                (2,393.3)                    0.0                      0.0                 0.0               0.0              0.0               (2,393.3)
 Other Income (Expense)3                          (1,576.5)                    0.0                      0.0                 0.0               0.0              0.0               (1,576.5)
 Net Income before Income tax                     (5,684.3)                 (969.0)                (1,055.7)            1,237.7             (53.4)        (1,974.7)              (8,499.3)

 Income Tax Provision                                  0.0                     0.0                      0.0                 0.0               0.0              0.0                    0.0
 Net Income / (Loss)                              (5,684.3)                 (969.0)                (1,055.7)            1,237.7             (53.4)        (1,974.7)              (8,499.3)


 1
     Entities (Latino Events LLC, Fuse Holdings LLC, Fuse Finance LLC) not on this schedule have not had any recorded operational transactions for the reporting period
 2
     Restructuring expenses are estimated accrued amounts for restructuring professionals and US Trustee fees
 3
     Other Income (Expense) includes non-programming related depreciation / amortization and capital lease expense




                                                                                                                                                                                 Page 3 of 10
                                     Case 19-10872-KG             Doc 321        Filed 08/01/19        Page 4 of 10




Fuse LLC, et al.                                                                                                                 Case No. 19-10872 (KG)
                                                                            1
Monthly Operating Report                                    Balance Sheet                                         Reporting Period: 06/01/19 - 06/30/19

    $'s in Thousands                                                                   FM Networks, LLC              Fuse, LLC              Consolidated
                                                                                           06/30/19                  06/30/19                 06/30/19

    Current Assets
       Cash & Equivalents                                                                               0.0                 15,630.3               15,630.3
       Accounts Receivable, net                                                                     3,203.8                 13,086.5               16,290.2
       Programming Rights, Current                                                                      0.0                  8,073.2                8,073.2
       Other Current Assets                                                                           396.0                    934.2                1,330.1
    Current Assets                                                                                  3,599.7                 37,724.1               41,323.8

    Long Term Assets
       Fixed Assets                                                                                  105.0                   3,533.4               3,638.4
       Programming Rights, Net of Current                                                              0.0                  21,922.6              21,922.6
       Other Assets2                                                                                 198.0                 478,844.6             479,042.6
       Intercompany                                                                              231,783.1                (231,783.1)                  0.0
    Long Term Assets                                                                             232,086.1                 272,517.4             504,603.6

    Total Assets                                                                                 235,685.8                 310,241.5             545,927.4

    Liabilities Not Subject to Compromise                                6/30/2019
       Taxes and employee wages                                                                         0.0                    919.9                  919.9
       Other Current Liabilities                                                                       89.3                 14,954.2               15,043.5
    Liabilities Not Subject to Compromise                                                              89.3                 16,070.4               16,159.7

    Liabilities Subject to Compromise                                    4/22/2019
       Priority Debt                                                     5/31/2019                      0.0                  2,335.1               2,335.1
       Unsecured Debt3                                                                                132.4                 38,087.9              38,220.3
       Secured Debt4                                                                                    0.0                258,101.0             258,101.0
    Liabilities Subject to Compromise                                                                 132.4                298,524.0             298,656.4

    Total Liabilities                                                                                 221.7                314,594.3             314,816.0

       Shareholder's Equity                                                                      290,300.2                  94,739.6              385,039.9
       Retained Earnings - Prepetition                                                           (57,424.5)                (81,416.8)            (138,841.4)
       Retained Earnings - Postpetition                                                            2,588.5                 (17,675.6)             (15,087.2)
    Total Equity                                                                                 235,464.2                  (4,352.8)             231,111.3

    Total Liabilities & Equity                                                                   235,685.8                 310,241.5             545,927.4

1
  The company only maintains books and records for Fuse, LLC and FM Networks, LLC.
2
  Other Assets includes investment in subsidiary, intangibles and goodwill . The 2018 Audit is not complete as of the time the Monthly Operating Report was
prepared and the annual asset impairment analysis has not yet been undertaken
3
  Unsecured debt includes: current and non-current programming liabilities, deferred affiliate revenue, deferred rent, make good liability and outstanding
vendor payments
4
  Secured debt includes principal amount, accrued interest and payments made in accordance with the Plan of Reorganization as required for emergence




                                                                                                                                                               Page 4 of 10
                                                                          Case 19-10872-KG             Doc 321       Filed 08/01/19          Page 5 of 10




Fuse LLC, et al.                                                                                                                                                                                          Case No. 19-10872 (KG)
                                                                                                                                  1
Monthly Operating Report                                                         Summary of Cash Disbursements by Entity                                                                   Reporting Period: 06/01/19 - 06/30/19




           $'s in Thousands                           Case Number              Personnel2                Programming3                        Restructuring         Other Disbursements5                 Total
                                                                                                                                                           4                                        Disbursements
                                                                                                                                            Disbursements
                                                                          Personnel               Programming                         Restructuring Expenses     Other Operating Expenses
           Fuse, LLC                                 19-10872 (KG)                      1,082.2                            68.1                          4,289.8                    767.2                    6,207.3
           FM Networks, LLC                          19-10872 (KG)                          0.0                             0.0                              0.0                    352.3                      352.3
           SCN Distributions, LLC                    19-10872 (KG)                          0.0                           292.5                              0.0                      0.0                      292.5
           JAAM Productions, LLC                     19-10872 (KG)                          0.0                           107.4                              0.0                      0.0                      107.4
           Fuse Media, Inc.                          19-10872 (KG)                          0.0                             0.0                              0.0                     20.1                       20.1
           Fuse Media, LLC                           19-10872 (KG)                          0.0                             0.0                              0.0                     17.8                       17.8
           Fuse Holdings, LLC                        19-10872 (KG)                          0.0                             0.0                              0.0                      0.0                        0.0
           Latino Events, LLC                        19-10872 (KG)                          0.0                             0.0                              0.0                      0.0                        0.0
           Fuse Finance, Inc.                        19-10872 (KG)                          0.0                             0.0                              0.0                      0.0                        0.0

           Total                                                                       1,082.2                            468.0                         4,289.8                        1,157.4               6,997.4



           1
             Disbursements are allocated to each entity based on debtor contract contraparty when available. All other disbursements are assumed to be made by operating entity Fuse, LLC
           2
             Disbursements for salary, benefits, payroll taxes, and other compensation
           3
             Disbursements for acquired programming license fees and original programming costs
           4
             Represents the fees and expenses disbursed in the period in accordance with the Plan of Reorganization
           5
               Disbursements for network infrastructure, insurance, rent, taxes, and other operating costs. Disbursements for Fuse Media, Inc. are related to taxes, capital lease payments and corporate insurance




                                                                                                                                                                                                                       Page 5 of 10
                                    Case 19-10872-KG              Doc 321     Filed 08/01/19       Page 6 of 10




Fuse LLC, et al.                                                                                                             Case No. 19-10872 (KG)
Monthly Operating Report                 Listing of Cash Balance by Account                                   Reporting Period: 06/01/19 - 06/30/19
                                                  As of June 30, 2019


           $'s in Thousands

           Debtor                                     Account #                      Account Description                         1
                                                                                                                          Balance



           Fuse, LLC.                                 xxxxx1341           Operating                                           7,917.8
           JAAM Productions, LLC.2                    xxxxx8515           Money Market                                        6,820.3
           Fuse, LLC.                                 xxxxx3909           Money Market/LOC - restricted cash                  1,057.5
           FM Networks, LLC.                          xxxxx3870           Operating (ZBA)                                         0.0
           Fuse Finance, Inc.                         xxxxx4399           Checking                                                0.0
           Fuse, LLC.                                 xxxxx6184           Payroll (ZBA)                                           0.0
           Fuse, LLC.                                 xxxxx8700           General EP (ZBA)                                        0.0
           JAAM Productions, LLC.                     xxxxx5521           Development (ZBA)                                       0.0
           JAAM Productions, LLC.                     xxxxx5539           Ad Sales (ZBA)                                          0.0
           SCN Distribution, LLC.                     xxxxx1770           Acquired Programming (ZBA)                              0.0
           SiTV, LLC.                                 xxxxx0166           PAC                                                     0.0

           Total                                                                                                             15,795.6

           1
               Bank balance does not include outstanding checks
           2
               Balance reflects payments made in accordance with the Plan of Reorganization as required for emergence




                                                                                                                                                      Page 6 of 10
                                                                                 Case 19-10872-KG            Doc 321       Filed 08/01/19        Page 7 of 10




Fuse LLC, et al.                                                                                                                                                                                                          Case No. 19-10872 (KG)
Monthly Operating Report                                                                            Schedule of Professional Fees And Expenses Paid                                                        Reporting Period: 06/01/19 - 06/30/19


           $'s in Thousands

                              Payee                      Period Covered           Amount           Payor             Check                                   Amount Paid                                   Year-To-Date
                                                                                 Approved 1                     Number     Date                 Fees           Expenses     Retainers         Fees           Expenses     Retainers




           Total                                                                           0.0                                                         0.0           0.0           0.0               0.0           0.0          0.0




           1
               Represents the fees and expenses approved by Court orders. Any amounts for retainers or escrow account deposits are not included here unless the relevant fee application has been approved




                                                                                                                                                                                                                                       Page 7 of 10
                                                                    Case 19-10872-KG            Doc 321        Filed 08/01/19     Page 8 of 10




Fuse LLC, et al.                                                                                                                                                             Case No. 19-10872 (KG)
Monthly Operating Report                                                                              Unpaid Postpetition Debts                               Reporting Period: 06/01/19 - 06/30/19



           $'s in Thousands                                  Current                                               Number of Days Past Due                               Total
                                                                                           0 - 30                 30 - 60              60 - 90         90+

           Fuse LLC, et al.
              Accounts Payable1                                         5,303.0                     2,892.8               0.0                    0.0         0.0              8,195.7
              Wages & Taxes Payable                                       919.9                         0.0               0.0                    0.0         0.0                919.9
              Other                                                     6,847.7                         0.0               0.0                    0.0         0.0              6,847.7
           Total                                                       13,266.9                     2,892.8               0.0                    0.0         0.0             16,159.7

           1
               All past due AP amounts have been paid except for instances where court approval is required for payment




                                                                                                                                                                                            Page 8 of 10
                              Case 19-10872-KG          Doc 321     Filed 08/01/19   Page 9 of 10



Fuse LLC, et al.                                                                                               Case No. 19-10872 (KG)
Monthly Operating Report                      Accounts Receivables Aging                        Reporting Period: 06/01/19 - 06/30/19
                                                  As of June 30, 2019



                           $'s in Thousands                 Consolidated



                           Current                                6,290.1
                           0 - 30                                 5,650.2
                           31 - 60                                2,207.8
                           61 - 90                                1,238.8
                           91+                                    1,045.2
                           Accounts Receivable                   16,432.1
                           Bad Debt Reserve                        (141.9)
                           Accounts Receivable, Net              16,290.2




                                                                                                                            Page 9 of 10
                                                                Case 19-10872-KG          Doc 321    Filed 08/01/19     Page 10 of 10




Fuse LLC, et al.                                                                                                                                                Case No. 19-10872 (KG)
Monthly Operating Report                                                                             Debtor Questionnaire                        Reporting Period: 06/01/19 - 06/30/19


                #                                   Question                                   Yes                 No                   Explanation

                1          Have any assets been sold or transferred outside the normal
                           course of business this reporting period? If yes, provide an                            x
                           explanation.
                2          Have any funds been disbursed from any account other than a
                           debtor in possession account this reporting period? If yes,                             x
                           provide an explanation.
                3          Have all postpetition tax returns been timely filed? If no,
                           provide an explanation.                                             x
                4          Are workers compensation, general liability and other
                           necessary insurance coverages in effect? If no, provide an          x
                           explanation.
                5          Has any bank account been opened during the reporting
                           period? If yes, provide documentation identifying the opened
                           account(s). If an investment account has been opened provide                            x
                           the required documentation pursuant to the Delaware Local
                           Rule 4001-3.




                                                                                                                            .




                                                                                                                                                                             Page 10 of 10
